Howard Kirk, family of Gibbs v. Weldon Lucas



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-04-295-CV





HOWARD KIRK, FAMILY OF GIBBS	APPELLANT



V.



WELDON LUCAS	APPELLEE



------------



FROM THE 16TH DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant is attempting to appeal the trial court’s August 19, 2004 order declaring him a vexatious litigant and requiring that he post security to ensure payment of court costs or attorney’s fees.  On October 4, 2004, we notified Appellant, in accordance with rule of appellate procedure 42.3, that this court may not have jurisdiction over this appeal because it appears that the order is not appealable.  
See 
Tex. Civ. Prac. & Rem. Code Ann.
 § 51.014 (Vernon Supp. 2004-05) (listing types of interlocutory orders that are appealable).  We stated that the appeal would be dismissed for want of jurisdiction unless Appellant or any party desiring to continue the appeal filed with the court within ten days a response showing grounds for continuing the appeal.

We have received no response from Appellant.  Because the complained-of order is not appealable, we dismiss the appeal for want of jurisdiction.  
See
 Tex. R. App. P.
 42.3(a), 43.2(f).

PER CURIAM



PANEL D:	WALKER, J.; CAYCE, C.J.; and MCCOY, J.



DELIVERED:  November 12, 2004

FOOTNOTES
1:See
 
Tex. R. App. P
. 47.4.